PER CURIAM:
Appellants Camilo Costa, Bernard Fernandes, and Menino D’Acosta (the “Seafarers”) appeal the district court’s order dismissing Seafarers’ amended complaint seeking vacatur of an arbitration award.
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we reject all of the appellants’ arguments and affirm the judgment of dismissal based on our decision in Industrial Risk Insurers v. M.A.N. Gutehoffnungshutte, 141 F.3d 1434, 1446 (11th Cir.1998).
AFFIRMED.